Citation Nr: 0823843	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  00-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability, and residuals of an ear infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1979 to April 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the veteran's 
December 1998 claim for service connection for bilateral 
hearing loss disability, and residuals of an ear infection.  
The case was remanded to the RO in November 2003. 

In April 2002, the veteran presented testimony at a hearing 
on appeal before a Veterans Law Judge at the RO (Travel Board 
hearing).  In May 2006, the veteran presented testimony at a 
hearing on appeal before the undersigned Veterans Law Judge 
in Washington, DC.  Copies of the transcripts of both 
hearings are in the record.

In a June 2006 decision, the Board denied other issues and 
remanded the claim for bilateral hearing loss, and residuals 
of an ear infection to the RO for additional development.  
The case has been returned to the Board for further appellate 
consideration.  

In April 2007, the veteran informed the RO that he wished to 
appeal or receive a rehearing on his claims of entitlement to 
service connection for a right hand injury and a lower back 
injury.  The RO has not fully addressed these issues and the 
matters are referred to the RO for consideration.


FINDING OF FACT

There is no competent medical evidence showing an ear 
infection or a level of hearing impairment that may be 
considered a disability for VA purposes.


CONCLUSION OF LAW

The veteran's claimed ear infection and bilateral hearing 
loss were not incurred in or aggravated by active service, 
nor may they be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). Such notice should 
be provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in April 2004 that satisfied the VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the veteran of what evidence was needed to 
establish his service connection claim, what the VA would do 
and had done, and what evidence he should provide.  The April 
2004 letter also informed the veteran that it was his 
responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim, 
and asked him to let the VA know if there was any other 
evidence or information that would support his claim.

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in September 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication. 

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's VA treatment 
records, private treatment records, and service treatment 
records have been obtained.  Additionally, the veteran was 
provided two VA examinations for hearing loss, in March 2005 
and in February 2007, and one VA examination for ear disease 
in April 2005.  Additionally, the veteran presented testimony 
at a hearing before a Veterans Law Judge in April 2002, and 
again at a hearing before the undersigned Veterans Law Judge 
in May 2006.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007). 

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran contends that he developed hearing loss 
bilaterally, as residuals of an ear infection, as a result of 
his time in service.  At his hearing before the undersigned 
Veterans Law Judge in May 2006, the veteran alleged that he 
contracted ear infections while in service by using earplugs 
that were contaminated by the grease which he had on his 
hands from his work as a machinist.  Furthermore, he alleged 
that he was subjected to noise exposure while in service in 
his capacity as a machinist.  The veteran's representative 
also noted that the veteran had experienced an earache in 
November 1979, that his audiogram had shown defective hearing 
in his left ear at lower frequencies in December 1979, and 
that he had complained of an earache and an ear infection in 
November 1981.  The veteran's service treatment records show 
that he had also complained of ear pain in August 1981.

In his January 1979 enlistment examination, the veteran had 
right ear puretone decibel thresholds of 5, 5, 5, 5, and 5 
for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 
3000 Hertz, and 4000 Hertz.  His right ear average was thus 5 
decibels.  The veteran had left ear puretone decibel 
thresholds of 5, 5, 5, 5, and 15 for the frequencies of 500 
Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  
His left ear average was thus 7.5 decibels.

In his February 1982 separation examination, the veteran had 
right ear puretone decibel thresholds of 25, 20, 15, 20, and 
15 for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 
3000 Hertz, and 4000 Hertz.  His right ear average was thus 
17.5 decibels.  The veteran had left ear puretone decibel 
thresholds of 35, 20, 25, 25, and 30 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.  His left ear average was thus 25 decibels.

Consequently, although the veteran's hearing was measurably 
worse at the time of his discharge examination than it had 
been at the time of his enlistment examination, it was not so 
impaired as to qualify as a disability under 38 C.F.R. 
§ 3.385 (2007).

The veteran's VA treatment records show that he sought 
treatment for a painful "popping" experience in his right 
ear in August 1991.  The veteran was diagnosed with having 
fluid behind his right eardrum, dried mucous, and a small 
cyst in his right maxillary area.  In December 1991, the 
veteran sought treatment for earaches.  The veteran reported 
feeling soreness in both ears, as well as mucous drainage, to 
a VA clinician in August 1997.  In April 1999, the veteran 
reported experiencing a hearing problem.

In March 2005, the veteran was provided with a VA examination 
in order to determine the extent and etiology of his hearing 
loss.  The veteran had right ear puretone decibel thresholds 
of 30, 30, 35, 45, and 50 for the frequencies of 500 Hertz, 
1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  His 
right ear average was thus 42.5 decibels.  The veteran had a 
speech recognition score in his right ear of 12 percent, 
based on the Maryland CNC Test.  The veteran had left ear 
puretone decibel thresholds of 40, 45, 55, 55, and 60 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.  His left ear average was thus 53.75 
decibels.  The veteran had a speech recognition score in his 
left ear of 12 percent, based on the Maryland CNC Test.

While these test results would otherwise have been sufficient 
to show qualifying hearing loss in both ears, the VA examiner 
found that the results were inadequate for rating purposes, 
because he discovered that "the veteran was trying to 
exaggerate his pure tone thresholds, especially in the left 
ear."  The VA examiner based this conclusion on the fact 
that the veteran gave half-word responses to the two syllable 
words in the left ear, and on the fact that the veteran had 
been able to converse with the examiner without difficulty 
prior to the testing, even though the examiner had spoken in 
a soft tone.  Moreover, the examiner noted that the veteran's 
scores on the Maryland CNC test were not congruent with his 
hearing loss.  Also, upon re-instruction during the pure tone 
testing in his right ear, the veteran corrected himself after 
having attempted to exaggerate the results; however, the 
veteran resumed his exaggerations during the pure tone 
testing in his left ear.

The veteran was provided with a second VA examination, with a 
different VA examiner, in February 2007.  At that time, the 
veteran had right ear puretone decibel thresholds of 30, 25, 
20, 20, and 20 for the frequencies of 500 Hertz, 1000 Hertz, 
2000 Hertz, 3000 Hertz, and 4000 Hertz.  His right ear 
average was thus 21.25 decibels.  The veteran had a speech 
recognition score in his right ear of 72 percent, based on 
the Maryland CNC Test.  The veteran had left ear puretone 
decibel thresholds of 35, 30, 35, 40, and 50 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.  His left ear average was thus 38.75 
decibels.  The veteran had a speech recognition score in his 
left ear of 76 percent, based on the Maryland CNC Test.

Although these test results would otherwise have been 
sufficient to show qualifying hearing loss in the left ear, 
the second VA examiner found that the results were not 
reliable or valid because the speech recognition thresholds 
were in poor agreement with the puretone averages, since the 
speech responses were appreciably poorer than the puretone 
responses.  Moreover, the second VA examiner found that the 
puretone threshold audiometry indicated voluntary behavioral 
thresholds in the mild range through the low frequencies.  In 
other words, two VA examiners, in separate examinations, both 
found that the veteran was exaggerating the extent of his 
hearing loss.

The veteran also contends in his February 2000 substantive 
appeal that an audiology examination conducted at the 
Mountain Home VA Medical Center in September 1999 would show 
evidence of hearing loss, and of a nexus between that hearing 
loss and service.  Also, a private examination conducted in 
July 2005 at Audibel shows severe hearing loss bilaterally.  
The Board notes that it can value one medical opinion over 
another, provided that a rational basis is given.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999).  In this case, although there was evidence 
of hearing loss in the veteran's left ear in the September 
1999 document, and of hearing loss bilaterally in the July 
2005 document, the Board finds that evidence less probative 
than the results of the VA examinations of March 2005 and 
February 2007, both because those examiners reviewed the 
veteran's medical records and claims file, and because those 
examiners independently determined that the veteran was 
exaggerating the extent of his hearing loss.   At the time of 
the February 2007 examination, the examiner concluded that 
following a review of the test results and three earlier 
workups, all with different examiners, the veteran failed to 
provide consistent behavioral responses to auditory stimuli 
under formal testing conditions at each of the four 
examinations.  He further pointed out that the veteran's 
behavior when engaged in conversation with the examiner does 
not correlate with responses under test conditions. 

Because the veteran has failed to present competent medical 
evidence showing that he has hearing loss that meets any of 
the required thresholds cited in 38 C.F.R. 
§ 3.385, service connection for bilateral hearing loss is not 
warranted.

In an April 2008 statement, the veteran's representative 
contends that an independent medical opinion should be 
obtained because it "is apparent that the Mountain Home, 
Tennessee VA Medical Center may not employ a physician who is 
able or willing to provide an opinion as ordered by the 
Board's remand."  The representative refers to the fact that 
the VA examiners were unable to provide a medical opinion as 
to the level of the veteran's hearing loss because of the 
veteran's apparent exaggerations when undergoing the hearing 
tests.  While the Board was willing to allow the veteran a 
second chance to undergo a VA examination without 
exaggerating the extent of his hearing loss, an independent 
medical opinion is not warranted because the two VA examiners 
have provided sufficient medical information for the Board to 
make a decision on this claim.

The veteran was also provided with a VA examination for ear 
disease by a third VA examiner in April 2005.  The VA 
examiner found that the veteran had no auricular deformity; 
that the external canal showed no inflammation or blockage; 
that the tympanic membrane and tympanum appeared normal; that 
there was no discharge or evidence of cholesteatoma; that 
there was no tenderness around the ear; and that there was no 
active ear disease present.  Hence, where as here, medical 
evidence fails to show a current diagnosis of the disability 
for which service connection is sought, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Board has considered the veteran's assertions advanced in 
connection with the appeal.  However, as indicated above, 
this claim turns on the medical matter of diagnosis of 
current disability (and, if shown, medical etiology)-matters 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layman 
without appropriate medical training and expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for a bilateral 
hearing loss disability, and residuals of an ear infection; 
it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the veteran's claim is denied.





ORDER

Service connection for bilateral hearing loss disability, and 
residuals of an ear infection, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


